Bodine, J.
The plaintiffs appeal from a nonsuit upon the opening. It appears from the printed discussion of court and counsel that the basis of the judgment was the fact that the defendant was not the owner of record of the premises where the plaintiffs alleged they were injured by defective stairs in common use in a tenement. It appears, however, that plaintiff was prepared to prove that defendant had over a period of years maintained the premises and received, as landlord, the rent paid by the plaintiffs and could, by the exercise of care, have remedied the defects complained of.
“The relation of landlord and tenant does not depend upon the landlord’s title, but is created by contract, either expressed or implied, by the terms of which the tenant enters into possession of the land under the landlord, and such relation may be created although the landlord is not the owner of the property. 35 Corp. Jur. 1210.” Ocean City Co. v. Johnstone, 110 N. J. L. 598; 166 Atl Rep. 307.
The judgment is reversed.